Exhibit 10.2

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
September 6, 2019, by and among (i) TKK Symphony Acquisition Corporation, a
Cayman Islands exempted company, which will be known after the consummation of
the transactions contemplated by the Share Exchange Agreement (as defined below)
as “Glory Star New Media Group Holdings Limited” (including any successor entity
thereto, “Purchaser”), (ii) TKK Symphony Sponsor 1, a Cayman Islands exempted
company, in the capacity under the Share Exchange Agreement as the Purchaser
Representative (including any successor Purchaser Representative appointed in
accordance therewith, the “Purchaser Representative”), and (iii) the undersigned
parties listed as Investors on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”).

 

WHEREAS, on or about the date hereof, Purchaser, the Purchaser Representative
and the Investors entered into that certain Share Exchange Agreement (as amended
from time to time in accordance with the terms thereof, the “Share Exchange
Agreement”), by and among Purchaser, the Purchaser Representative, Glory Star
New Media Group Limited, a Cayman Islands exempted company (the “Company”),
Glory Star New Media (Beijing) Technology Co., Ltd. (耀世星辉新文娱(北京)科技有限公司), a
wholly foreign-owned enterprise limited liability company incorporated in the
People’s Republic of China (“PRC”) and indirectly wholly-owned by the Company,
Xing Cui Can International Media (Beijing) Co., Ltd. (星璀璨国际传媒(北京)有限公司), a
limited liability company incorporated in the PRC, Horgos Glory Star Media Co.,
Ltd. (霍尔果斯耀世星辉文化传媒有限公司), a limited liability company incorporated in the PRC,
the Investors, and Zhang Bing, in the capacity as the Seller Representative
thereunder, pursuant to which, subject to the terms and conditions thereof,
Purchaser will acquire from the Investors all of the issued and outstanding
equity interests of the Company in exchange for Purchaser Ordinary Shares, a
portion of which will be set aside in escrow and held in an escrow account in
accordance with the terms and conditions of the Share Exchange Agreement and the
Escrow Agreement, and the potential right after the Closing (as defined in the
Share Exchange Agreement) to receive additional Purchaser Ordinary Shares as
earnout consideration thereunder;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Share Exchange Agreement, certain of the Investors (the “Lock-Up Investors”)
are entering into Lock-Up Agreements (as amended from time to time in accordance
with the terms thereof, the “Lock-Up Agreements”), with Purchaser and the
Purchaser Representative, pursuant to which each Lock-Up Investor has agreed not
to transfer its Exchange Shares and Earnout Shares, if any, for a certain period
of time after the Closing (subject to earlier release upon certain events) or to
transfer their Escrow Shares while such shares are held in escrow under the
Escrow Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Exchange
Shares and the Earnout Shares, if any.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Share Exchange Agreement. The
following capitalized terms used herein have the following meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 



 

 

 

“Company” is defined in the recitals to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Dispute” is defined in Section 6.10.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of August 15, 2018, between Purchaser and the investors
named therein, as it may be amended in accordance with the terms thereof.

 

“Founder Securities” means those securities included in the definition of
“Registrable Securities” specified in the Founder Registration Rights Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement and with respect to a
Lock-Up Investor, its Lock-Up Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“IPO Underwriter Securities” means the Ordinary Shares that were issued to
EarlyBirdCapital, Inc. or its designees in connection with Purchaser’s initial
public offering, which are included in the definition of “Representative
Securities” in the Founder Registration Rights Agreement.

 

“Lock-Up Agreements” is defined in the recitals to this Agreement.

 

“Lock-Up Investors” is defined in the recitals to this Agreement.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Proceeding” is defined in Section 6.11.

 

“Purchaser” is defined in the preamble to this Agreement, and shall include
Purchaser’s successors by merger, acquisition, reorganization or otherwise.

 

“Purchaser Representative” is defined in the preamble to this Agreement.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 



2

 

 

“Registrable Securities” means all of the Exchange Shares (including any shares
held in escrow as Escrow Shares) and any Earnout Shares. Registrable Securities
include any warrants, share capital or other securities of Purchaser issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of such Exchange Shares or Earnout Shares. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by Purchaser and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding or (d) the Registrable
Securities are freely saleable under Rule 144 without volume limitations.
Notwithstanding anything to the contrary contained herein, a Person shall be
deemed to be an “Investor holding Registrable Securities” under this Agreement
only if they are an Investor or a transferee of the Registrable Securities (so
long as they remain Registrable Securities) of any Investor permitted under this
Agreement and any applicable Lock-Up Agreement.

 

“Registration Statement” means a registration statement filed by Purchaser with
the SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4, Form
F-4 or Form S-8, or their successors, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another entity).

 

“Resolution Period” is defined in Section 6.10.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Share Exchange Agreement” is defined in the recitals to this Agreement.

 

“Short Form Registration” is defined in Section 2.3.

 

“Specified Courts” is defined in Section 6.11.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to Section 2.4, at any time and from
time to time after the Closing Date, Investors holding a majority-in-interest of
Registrable Securities then issued and outstanding may make a written demand for
registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. Within thirty (30) days following
receipt of any request for a Demand Registration, Purchaser will notify all
other Investors holding Registrable Securities of the demand, and each Investor
holding Registrable Securities who wishes to include all or a portion of such
Investor’s Registrable Securities in the Demand Registration (each such Investor
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify Purchaser within fifteen (15) days after the receipt by
the Investor of the notice from Purchaser. Upon any such request, the Demanding
Holders shall be entitled to have their Registrable Securities included in the
Demand Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. Purchaser shall not be obligated to effect more than an aggregate
of three (3) Demand Registrations under this Section 2.1.1 in respect of all
Registrable Securities. Notwithstanding anything in this Section 2 to the
contrary, Purchaser shall not be obligated to effect a Demand Registration, (i)
if a Piggy-Back Registration had been available to the Demanding Holder(s)
within the one hundred twenty (120) days preceding the date of request for the
Demand Registration, (ii) within sixty (60) days after the effective date of a
previous registration effected with respect to the Registrable Securities
pursuant this Section 2.1 or (iii) during any period (not to exceed one hundred
eighty (180) days) following the closing of the completion of an offering of
securities by Purchaser if such Demand Registration would cause Purchaser to
breach a “lock-up” or similar provision contained in the underwriting agreement
for such offering

 



3

 

 

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Purchaser has complied
with all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders thereafter
elect to continue the offering; provided, further, that Purchaser shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated.

 

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and advise Purchaser as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In such
event, the right of any Demanding Holder to include its Registrable Securities
in such registration shall be conditioned upon such Demanding Holder’s
participation in such underwriting and the inclusion of such Demanding Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the Investors initiating the Demand Registration.

 

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Purchaser and
the Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other Purchaser Ordinary Shares or other securities which Purchaser desires to
sell and the Purchaser Ordinary Shares or other securities, if any, as to which
registration by Purchaser has been requested pursuant to written contractual
piggy-back registration rights held by other security holders of Purchaser who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then Purchaser shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders and the Founder
Securities and IPO Underwriter Securities for the account of any Persons who
have exercised demand registration rights pursuant to the Founder Registration
Rights Agreement during the period under which the Demand Registration hereunder
is ongoing (all pro rata in accordance with the number of securities that each
applicable Person has requested be included in such registration, regardless of
the number of securities held by each such Person (such proportion is referred
to herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number
of Shares; (ii) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (i), the Purchaser Ordinary Shares or
other securities that Purchaser desires to sell that can be sold without
exceeding the Maximum Number of Shares; (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (i)
and (ii), collectively the Founder Securities and the IPO Underwriter
Securities, Pro Rata among the holders of Founder Securities and IPO Underwriter
Securities based on the number of Founder Securities and IPO Underwriter
Securities requested by such holders to be included in such registration, as to
which registration has been requested pursuant to the applicable written
contractual piggy-back registration rights of the Founder Registration Rights
Agreement that can be sold without exceeding the Maximum Number of Shares; and
(iii) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Purchaser Ordinary
Shares or other securities for the account of other Persons that Purchaser is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares. In
the event that Purchaser securities that are convertible into Purchaser Ordinary
Shares are included in the offering, the calculations under this Section 2.1.4
shall include such Purchaser securities on an as-converted to Purchaser Ordinary
Share basis.

 



4

 

 

2.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to Purchaser and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
SEC with respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1.

 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Date Purchaser proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by Purchaser for its own account or for security holders of
Purchaser for their account (or by Purchaser and by security holders of
Purchaser including pursuant to Section 2.1), other than a Registration
Statement (i) filed in connection with any employee share option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to
Purchaser’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of Purchaser or (iv) for a dividend
reinvestment plan, then Purchaser shall (x) give written notice of such proposed
filing to Investors holding Registrable Securities as soon as practicable but in
no event less than ten (10) days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
Investors holding Registrable Securities in such notice the opportunity to
register the sale of such number of Registrable Securities as such Investors may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). To the extent permitted by applicable securities
laws with respect to such registration by Purchaser or another demanding
shareholder, Purchaser shall cause such Registrable Securities to be included in
such registration and shall use its best efforts to cause the managing
Underwriter or Underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of Purchaser and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. All Investors
holding Registrable Securities proposing to distribute their securities through
a Piggy-Back Registration that involves an Underwriter or Underwriters shall
enter into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 



5

 

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Purchaser
and Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Purchaser Ordinary Shares or other Purchaser
securities which Purchaser desires to sell, taken together with the Purchaser
Ordinary Shares or other Purchaser securities, if any, as to which registration
has been demanded pursuant to written contractual arrangements with Persons
other than the Investors hereunder, the Registrable Securities as to which
registration has been requested under this Section 2.2, and the Purchaser
Ordinary Shares or other Purchaser securities, if any, as to which registration
has been requested pursuant to the written contractual piggy-back registration
rights of other security holders of Purchaser, exceeds the Maximum Number of
Shares, then Purchaser shall include in any such registration:

 

(a) If the registration is undertaken for Purchaser’s account: (i) first, the
Purchaser Ordinary Shares or other securities that Purchaser desires to sell
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), collectively the Founder Securities and the IPO
Underwriter Securities, Pro Rata among the holders of Founder Securities and IPO
Underwriter Securities based on the number of Founder Securities and IPO
Underwriter Securities requested by such holders to be included in such
registration, as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights of the Founder
Registration Rights Agreement that can be sold without exceeding the Maximum
Number of Shares; (iii) third, to the extent that the Maximum Number of shares
has not been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2, Pro Rata among such Investors based on the number of
Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Purchaser Ordinary
Shares or other securities for the account of other Persons that Purchaser is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares;

 

(b) If the registration is a “demand” registration undertaken at the demand of
holders of Founder Securities, (i) first, the Founder Securities for the account
of the demanding holders, Pro Rata among such holders based on the number of
Founder Securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Purchaser Ordinary Shares or other
securities that Purchaser desires to sell that can be sold without exceeding the
Maximum Number of Shares; (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the IPO
Underwriter Securities, Pro Rata among the holders of IPO Underwriter Securities
based on the number of IPO Underwriter Securities requested by such holders to
be included in such registration, as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights of
the Founder Registration Rights Agreement that can be sold without exceeding the
Maximum Number of Shares; (iv) fourth, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i), (ii) and (iii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata among such Investors based on the number
of Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (v) fifth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), (iii) and (iv), the Purchaser
Ordinary Shares or other securities for the account of other Persons that
Purchaser is obligated to register pursuant to written contractual arrangements
with such Persons and that can be sold without exceeding the Maximum Number of
Shares; and

 



6

 

 

(c) If the registration is a “demand” registration undertaken at the demand of
holders of IPO Underwriter Securities, (i) first, the IPO Underwriter Securities
for the account of the demanding holders, Pro Rata among such holders based on
the number of IPO Underwriter Securities requested by such holders to be
included in such registration, that can be sold without exceeding the Maximum
Number of Shares; (ii) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (i), the Purchaser Ordinary
Shares or other securities that Purchaser desires to sell that can be sold
without exceeding the Maximum Number of Shares; (iii) third, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(i) and (ii), the Founder Securities, Pro Rata among the holders of Founder
Securities based on the number of Founder Securities requested by such holders
to be included in such registration, as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights of
the Founder Registration Rights Agreement that can be sold without exceeding the
Maximum Number of Shares; (iv) fourth, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i), (ii) and (iii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata among such Investors based on the number
of Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (v) fifth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), (iii) and (iv), the Purchaser
Ordinary Shares or other securities for the account of other Persons that
Purchaser is obligated to register pursuant to written contractual arrangements
with such Persons and that can be sold without exceeding the Maximum Number of
Shares; and

 

(d) If the registration is a “demand” registration undertaken at the demand of
Persons other than Investors holding Registrable Securities or the holders of
Founder Securities, (i) first, the Purchaser Ordinary Shares or other securities
for the account of such demanding Persons that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Purchaser
Ordinary Shares or other securities that Purchaser desires to sell that can be
sold without exceeding the Maximum Number of Shares; (iii) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i) and (ii), collectively the Founder Securities and the IPO
Underwriter Securities, Pro Rata among the holders of Founder Securities and IPO
Underwriter Securities based on the number of Founder Securities and IPO
Underwriter Securities requested by such holders to be included in such
registration, as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights of the Founder
Registration Rights Agreement that can be sold without exceeding the Maximum
Number of Shares; (iv) fourth, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (i), (ii) and (iii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata among such Investors based on the number
of Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (v) fifth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), (iii) and (iv), the Purchaser
Ordinary Shares or other securities for the account of other Persons that
Purchaser is obligated to register pursuant to written contractual arrangements
with such Persons and that can be sold without exceeding the Maximum Number of
Shares.

 



7

 

 

In the event that Purchaser securities that are convertible into Purchaser
Ordinary Shares are included in the offering, the calculations under this
Section 2.2.2 shall include such Purchaser securities on an as-converted to
Purchaser Ordinary Share basis. Notwithstanding anything to the contrary above,
to the extent that the registration of the Investor’s Registrable Securities
would prevent Purchaser or the demanding shareholders from effecting such
registration and offering, the Investors shall not be permitted to exercise
PiggyBack Registration rights with respect to such registration and offering.

 

2.2.3 Withdrawal. Any Investor holding Registrable Securities may elect to
withdraw such Investor’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to Purchaser of such request to
withdraw prior to the effectiveness of the Registration Statement. Purchaser
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal, Purchaser shall pay all expenses incurred in connection with such
Piggy-Back Registration as provided in Section 3.3 by Investors holding
Registrable Securities that requested to have their Registrable Securities
included in such Piggy-Back Registration.

 

2.3 Short Form Registration. After the Closing Date, subject to Section 2.4,
Investors holding Registrable Securities may at any time and from time to time,
request in writing that Purchaser register the resale of any or all of such
Registrable Securities on Form S-3 or F-3 or any similar short-form registration
which may be available at such time (“Short Form Registration”); provided,
however, that Purchaser shall not be obligated to effect such request through an
underwritten offering. Upon receipt of such written request, Purchaser will
promptly give written notice of the proposed registration to all other Investors
holding Registrable Securities, and, as soon as practicable thereafter, effect
the registration of all or such portion of such Investors’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities, if any, of any other Investors joining in such
request as are specified in a written request given within fifteen (15) days
after receipt of such written notice from Purchaser; provided, however, that
Purchaser shall not be obligated to effect any such registration pursuant to
this Section 2.3: (i) if Short Form Registration is not available to Purchaser
for such offering; or (ii) if Investors holding Registrable Securities, together
with the holders of any other securities of Purchaser entitled to inclusion in
such registration, propose to sell Registrable Securities and such other
securities (if any) at any aggregate price to the public of less than
$1,000,000. Registrations effected pursuant to this Section 2.3 shall not be
counted as Demand Registrations effected pursuant to Section 2.1.

 

2.4 Restriction of Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Investors shall not be entitled to request, and Purchaser
shall not be obligated to effect, or to take any action to effect, any
registration (including any Demand Registration or Piggy-Back Registration)
pursuant to this Section 2 with respect to any Registrable Securities (i) held
by a Lock-Up Investor during the Lock-Up Period (as such term is defined in such
Lock-Up Investor’s Lock-Up Agreement), (ii) that are Escrow Shares while they
are held in the Escrow Account in accordance with the Escrow Agreement and not
distributed to the Investors, or (iii) that are Earnout Shares until they are
actually issued by Purchaser to the Investors under the Share Exchange
Agreement.

 



8

 

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever Purchaser is required to effect the
registration of any Registrable Securities pursuant to Section 2, Purchaser
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1 Filing Registration Statement. Purchaser shall use its best efforts to, as
expeditiously as possible after receipt of a request for a Demand Registration
pursuant to Section 2.1, prepare and file with the SEC a Registration Statement
on any form for which Purchaser then qualifies or which counsel for Purchaser
shall deem appropriate and which form shall be available for the sale of all
Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its best efforts to
cause such Registration Statement to become effective and use its best efforts
to keep it effective for the period required by Section 3.1.3; provided,
however, that Purchaser shall have the right to defer any Demand Registration
for up to ninety (90) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any demand registration to which such
Piggy-Back Registration relates, in each case if Purchaser shall furnish to
Investor requesting to include their Registrable Securities in such registration
a certificate signed by the President, Chief Executive Officer or Chairman of
Purchaser stating that, in the good faith judgment of the Board of Directors of
Purchaser, it would be materially detrimental to Purchaser and its shareholders
for such Registration Statement to be effected at such time; provided further,
however, that Purchaser shall not have the right to exercise the right set forth
in the immediately preceding proviso more than once in any 365-day period in
respect of a Demand Registration hereunder.

 

3.1.2 Copies. Purchaser shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for any
such Investors may request in order to facilitate the disposition of the
Registrable Securities owned by such Investors.

 

3.1.3 Amendments and Supplements. Purchaser shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

 



9

 

 

3.1.4 Notification. After the filing of a Registration Statement, Purchaser
shall promptly, and in no event more than three (3) Business Days after such
filing, notify Investors holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Investors
promptly and confirm such advice in writing in all events within three (3)
Business Days after the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order (and Purchaser shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, Purchaser shall
furnish to Investors holding Registrable Securities included in such
Registration Statement and to the legal counsel for any such Investors, copies
of all such documents proposed to be filed sufficiently in advance of filing to
provide such Investors and legal counsel with a reasonable opportunity to review
such documents and comment thereon, and Purchaser shall not file any
Registration Statement or prospectus or amendment or supplement thereto, to
which such Investors or their legal counsel shall object.

 

3.1.5 State Securities Laws Compliance. Purchaser shall use its best efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as Investors holding Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
reasonably request and (ii) take such action necessary to cause such Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental authorities as may be necessary by virtue of
the business and operations of Purchaser and do any and all other acts and
things that may be necessary or advisable to enable Investors holding
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that Purchaser shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or take any action to which it would be subject to
general service of process or taxation in any such jurisdiction where it is not
then otherwise subject.

 

3.1.6 Agreements for Disposition. Purchaser shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of Purchaser in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of Investors
holding Registrable Securities included in such Registration Statement. No
Investor holding Registrable Securities included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Investor’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Investor’s material agreements and organizational documents,
and with respect to written information relating to such Investor that such
Investor has furnished in writing expressly for inclusion in such Registration
Statement.

 

3.1.7 Cooperation. The principal executive officer of Purchaser, the principal
financial officer of Purchaser, the principal accounting officer of Purchaser
and all other officers and members of the management of Purchaser shall
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriters, attorneys, accountants and
potential investors.

 



10

 

 

3.1.8 Records. Purchaser shall make available for inspection by Investors
holding Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
Investor holding Registrable Securities included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of Purchaser, as shall be necessary to enable them to
exercise their due diligence responsibility, and cause Purchaser’s officers,
directors and employees to supply all information requested by any of them in
connection with such Registration Statement.

 

3.1.9 Opinions and Comfort Letters. Purchaser shall furnish to each Investor
holding Registrable Securities included in such Registration Statement a signed
counterpart, addressed to such Investor, of (i) any opinion of counsel to
Purchaser delivered to any Underwriter and (ii) any comfort letter from
Purchaser’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, Purchaser shall furnish
to each Investor holding Registrable Securities included in such Registration
Statement, at any time that such Investor elects to use a prospectus, an opinion
of counsel to Purchaser to the effect that the Registration Statement containing
such prospectus has been declared effective and that no stop order is in effect.

 

3.1.10 Earnings Statement. Purchaser shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11 Listing. Purchaser shall use its best efforts to cause all Registrable
Securities that are Purchaser Ordinary Shares included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by Purchaser are then listed or designated or, if
no such similar securities are then listed or designated, in a manner
satisfactory to Investors holding a majority-in-interest of the Registrable
Securities included in such registration.

 

3.1.12 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, Purchaser shall
use its reasonable efforts to make available senior executives of Purchaser to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from
Purchaser of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Short Form Registration
pursuant to Section 2.3 hereof, upon any suspension by Purchaser, pursuant to a
written insider trading compliance program adopted by Purchaser’s Board of
Directors, of the ability of all “insiders” covered by such program to transact
in Purchaser’s securities because of the existence of material non-public
information, each Investor holding Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Investor receives the supplemented or amended prospectus
contemplated by Section 3.1.4(iv) or the restriction on the ability of
“insiders” to transact in Purchaser’s securities is removed, as applicable, and,
if so directed by Purchaser, each such Investor will deliver to Purchaser all
copies, other than permanent file copies then in such Investor’s possession, of
the most recent prospectus covering such Registrable Securities at the time of
receipt of such notice.

 



11

 

 

3.3 Registration Expenses. Subject to Section 4, Purchaser shall bear all costs
and expenses incurred in connection with any Demand Registration pursuant to
Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, and any
registration on Short Form Registration effected pursuant to Section 2.3, and
all expenses incurred in performing or complying with its other obligations
under this Agreement, whether or not the Registration Statement becomes
effective, including: (i) all registration and filing fees; (ii) fees and
expenses of compliance with securities or “blue sky” laws (including fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) Purchaser’s internal
expenses (including all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities as required by Section 3.1.11; (vi) Financial Industry
Regulatory Authority fees; (vii) fees and disbursements of counsel for Purchaser
and fees and expenses for independent certified public accountants retained by
Purchaser (including the expenses or costs associated with the delivery of any
opinions or comfort letters requested pursuant to Section 3.1.9); (viii) the
fees and expenses of any special experts retained by Purchaser in connection
with such registration; and (ix) the reasonable fees and expenses of one legal
counsel selected by Investors holding a majority-in-interest of the Registrable
Securities included in such registration. Purchaser shall have no obligation to
pay any underwriting discounts or selling commissions attributable to the
Registrable Securities being sold by the holders thereof, which underwriting
discounts or selling commissions shall be borne by such holders. Additionally,
in an underwritten offering, all selling security holders and Purchaser shall
bear the expenses of the Underwriter pro rata in proportion to the respective
amount of securities each is selling in such offering.

 

3.4 Information. Investors holding Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by Purchaser, or the managing Underwriter, if any, in connection with
the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the obligation to comply with federal and applicable state securities laws.

 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by Purchaser. Purchaser agrees to indemnify and hold
harmless each Investor, and each Investor’s officers, employees, affiliates,
directors, partners, members, attorneys and agents, and each Person, if any, who
controls an Investor (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) (each, an “Investor Indemnified Party”), from
and against any expenses, losses, judgments, claims, damages or liabilities,
whether joint or several, arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by Purchaser of the Securities Act or any rule or
regulation promulgated thereunder applicable to Purchaser and relating to action
or inaction required of Purchaser in connection with any such registration
(provided, however, that the indemnity agreement contained in this Section 4.1
shall not apply to amounts paid in settlement of any such claim, loss, damage,
liability or action if such settlement is effected without the consent of
Purchaser, such consent not to be unreasonably withheld, delayed or
conditioned); and Purchaser shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that Purchaser will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or omission made in such Registration Statement, preliminary
prospectus, final prospectus, or summary prospectus, or any such amendment or
supplement, in reliance upon and in conformity with information furnished to
Purchaser, in writing, by such selling holder expressly for use therein.
Purchaser also shall indemnify any Underwriter of the Registrable Securities,
their officers, affiliates, directors, partners, members and agents and each
Person who controls such Underwriter on substantially the same basis as that of
the indemnification provided above in this Section 4.1.

 



12

 

 

4.2 Indemnification by Holders of Registrable Securities. Each Investor selling
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling Investor, indemnify and hold harmless Purchaser,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other Person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission to state a material
fact required to be stated therein or necessary to make the statement therein
not misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to Purchaser by such selling
Investor expressly for use therein (provided, however, that the indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the indemnifying selling holder,
such consent not to be unreasonably withheld, delayed or conditioned), and shall
reimburse Purchaser, its directors and officers, each Underwriter and each other
selling holder or controlling Person for any legal or other expenses reasonably
incurred by any of them in connection with investigation or defending any such
loss, claim, damage, liability or action. Each selling Investor’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
Investor.

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such Person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other Person for indemnification hereunder, notify such other Person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 



13

 

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

5. UNDERWRITING AND DISTRIBUTION.

 

5.1 Rule 144. Purchaser covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC.

 

6. MISCELLANEOUS.

 

6.1 Other Registration Rights. Purchaser represents and warrants that as of the
date of this Agreement, no Person, other than the holders of (i) the Registrable
Securities, (ii) the Founder Securities and (iii) the IPO Underwriter
Securities, has any right to require Purchaser to register any of Purchaser’s
share capital for sale or to include Purchaser’s share capital in any
registration filed by Purchaser for the sale of share capital for its own
account or for the account of any other Person.

 



14

 

 

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of Purchaser hereunder may not be assigned or delegated
by Purchaser in whole or in part. This Agreement and the rights, duties and
obligations of Investors holding Registrable Securities hereunder may be freely
assigned or delegated by such Investor in conjunction with and to the extent of
any transfer of Registrable Securities by such Investor. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties, to the permitted assigns of the Investors or of any assignee of
the Investors. This Agreement is not intended to confer any rights or benefits
on any Persons that are not party hereto other than as expressly set forth in
Article 4 and this Section 6.2. If the Purchaser Representative is replaced in
accordance with the terms of the Share Exchange Agreement, the replacement
Purchaser Representative shall automatically become a party to this Agreement as
if it were the original Purchaser Representative hereunder.

 

6.3 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to the Purchaser Representative or, at or prior to the Closing, Purchaser,
to:

 

TKK Symphony Sponsor 1
c/o Texas Kang Kai Capital Management (Hong Kong) Limited
2039, 2/F United Center, 95 Queensway Admiralty, Hong Kong
Attention: Sing Wang, Chairman and CEO
Telephone No.: +852 3643 1693
Email: sw@tkkcapital.com

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Stuart Neuhauser, Esq.
           Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com
           mgray@egsllp.com

 

and

 

Goodwin Procter
Suite 2801, One Exchange Square
8 Connaught Place, Central, Hong Kong
Attn: Douglas Freeman, Esq.
          Victor Chen, Esq.
Facsimile No.: +852 2801 5515
Telephone No.: +852 3658 5300
Email: DFreeman@goodwinlaw.com
           VChen@goodwinlaw.com

 



15

 

 

If to Purchaser after the Closing, to:

 

Glory Star New Media Group Holdings Limited
22nd Floor, Block B, Xinhua Technology Building,
No. 8 Tuofangying Road,
Chaoyang District, Beijing, China
Attn: Zhang Bing, CEO and President
Telephone No.: +86-13810355988
Email: 81320382@qq.com

With copies to (which shall not constitute notice):

 

Lewis Brisbois Bisgaard & Smith LLP
633 West 5th Street, Suite 4000
Los Angeles, CA 90071
Attention: Scott E. Bartel, Esq.
Facsimile No.: (213) 250-7900
Telephone No.: (213) 358-6174
Email: scott.bartel@LewisBrisbois.com

 

and

 

the Purchaser Representative (and its copy for notices hereunder)

    If to an Investor, to: the address set forth next to such Investor’s name on
Exhibit A hereto.

 

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Investor identified on Exhibit A hereto or any other Person receiving Exchange
Shares in connection with the Closing or Earnout Shares does not sign and
provide to Purchaser a duly executed copy of this Agreement and, if applicable
as a Lock-Up Investor, a Lock-Up Agreement, such Investor or other Person
failing to provide such signature shall not be a party to this Agreement or have
any rights or obligations hereunder, but such failure shall not affect the
rights and obligations of the other parties to this Agreement as amongst such
other parties.

 

6.5 Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6 Entire Agreement. This Agreement (together with the Share Exchange Agreement
and the Lock-Up Agreements to the extent incorporated herein, and including all
agreements entered into pursuant hereto or thereto or referenced herein or
therein and all certificates and instruments delivered pursuant hereto and
thereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, relating to the subject matter hereof;
provided, that, for the avoidance of doubt, the foregoing shall not affect the
rights and obligations of the parties under the Share Exchange Agreement or any
other Ancillary Document or the rights or obligations of the parties under the
Founder Registration Rights Agreement.

 

6.7 Interpretation. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



16

 

 

6.8 Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written agreement or consent of Purchaser, the Purchaser Representative and
Investors holding a majority-in-interest of the Registrable Securities. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision

 

6.9 Remedies Cumulative. In the event a party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
other parties may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

6.10 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 6.10) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 6.10. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules of the AAA. Any party involved in
such Dispute may submit the Dispute to the AAA to commence the proceedings after
the Resolution Period. To the extent that the then-existing Expedited Procedures
of the Commercial Arbitration Rules of the AAA and this Agreement are in
conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements and registration rights agreements. The arbitrator
shall accept his or her appointment and begin the arbitration process promptly
(but in any event within five (5) Business Days) after his or her nomination and
acceptance by the parties subject to the Dispute. The proceedings shall be
streamlined and efficient. The arbitrator shall decide the Dispute in accordance
with the substantive law of the state of New York. Time is of the essence. Each
party shall submit a proposal for resolution of the Dispute to the arbitrator
within twenty (20) days after confirmation of the appointment of the arbitrator.
The arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Share Exchange Agreement and
other Ancillary Documents and applicable law, including to perform its
contractual obligation(s); provided, that the arbitrator shall be limited to
ordering pursuant to the foregoing power (and, for the avoidance of doubt, shall
order) the relevant party (or parties, as applicable) to comply with only one or
the other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator's reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 



17

 

 

6.11 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 6.10, all
actions, claims or other legal proceedings arising out of or relating to this
Agreement (a “Proceeding”) shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Subject to Section 6.10, each party hereto
hereby (a) submits to the exclusive jurisdiction of any Specified Court for the
purpose of any Proceeding brought by any party hereto and (b) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the Proceeding is brought in an inconvenient forum, that the
venue of the Proceeding is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Each party irrevocably consents to the service of
the summons and complaint and any other process in any Proceeding, on behalf of
itself, or its property, by personal delivery of copies of such process to such
party at the applicable address set forth in Section 6.3. Nothing in this
Section 6.11 shall affect the right of any party to serve legal process in any
other manner permitted by applicable Law.

 

6.12 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.13 Termination of Share Exchange Agreement. This Agreement shall be binding
upon each party upon such party’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. In the event that
the Share Exchange Agreement is validly terminated in accordance with its terms
prior to the Closing, this Agreement shall automatically terminate and become
null and void and be of no further force or effect, and the parties shall have
no obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

18

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  Purchaser:       TKK SYMPHONY ACQUISITION CORPORATION         By: /s/ Sing
Wang   Name: Sing Wang   Title: Chairman and CEO         The Purchaser
Representative:       TKK SYMPHONY SPONSOR 1,   in its capacity under the Share
Exchange Agreement as the Purchaser Representative         By: /s/ Sing Wang  
Name: Sing Wang   Title: Chairman and CEO

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  Investors:         HAPPY STARLIGHT LIMITED         By: /s/ Zhang Bing   Name:
Zhang Bing   Title: Director         ENJOY STARLIGHT LIMITED         By: /s/ Lu
Jia   Name: Lu Jia   Title: Director         FASHION STARLIGHT LIMITED        
By: /s/ Zhang Ran   Name: Zhang Ran   Title: Director         WEALTH STARLIGHT
LIMITED         By: /s/ Zhang Ronghui   Name: Zhang Ronghui   Title: Director  
      SPARKS STARLIGHT LIMITED         By: /s/ Zhang Yinghao   Name: Zhang
Yinghao   Title: Director         EVEREST STARLIGHT LIMITED         By: /s/ Xiao
Jiancong   Name: Xiao Jiancong   Title: Director

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  STAR TWINKLE LIMITED         By: /s/ Jin Hui   Name: Jin Hui   Title: Director
        RICH STARLIGHT LIMITED         By: /s/ Lin Hui   Name: Lin Hui   Title:
Director         LILLY STARLIGHT LIMITED         By: /s/ Li Hanying   Name: Li
Hanying   Title: Director         ONE STARLIGHT LIMITED         By: /s/ He
Yixing   Name: He Yixing   Title: Director         /s/ Xin Ailin   Xin Ailin    
    CB MANAGEMENT ADVISORY LIMITED         By: /s/ Chan Yin Tsung   Name: Chan
Yin Tsung   Title: Director

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

EXHIBIT A
Investors

 

Name of Investor   Address of Investor Happy Starlight Limited     Enjoy
Starlight Limited     Fashion Starlight Limited     Wealth Starlight Limited    
Sparks Starlight Limited     Everest Starlight Limited     Star Twinkle Limited
    Rich Starlight Limited     Lilly Starlight Limited     One Starlight Limited
    Xin Ailin     CB Management Advisory Limited    

 

 

A-1



 

 